Citation Nr: 1314816	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  09-49 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he had a pre-existing right wrist disability at service entrance, and that his right wrist disability was aggravated by an injury to his wrist during his active duty service.  

Although the Veteran's service treatment records have been associated with the claims file, review of the records does not show a service entrance examination.  Nevertheless, the service treatment records reflect medical findings that the Veteran's right wrist disability pre-existed his military service.  October 1978 records note that the Veteran reported a history of right wrist pain with six incidents of wrist trauma and several fractures.  He indicated that he had a cast removed just prior to reporting for basic training.  X-rays were performed which showed multiple fractures.  The diagnosis was multiple fractures which existed prior to military service.  Another October 1978 treatment record indicates that the Veteran injured his right wrist in a motorcycle accident, which resulted in a fracture.  He stated that he had two procedures performed on his wrist, and that he has had pain ever since.  The diagnosis was arthritis.  An October 1978 separation examination notes a diagnosis of right wrist arthritis which existed prior to military service.  The medical determinations made by the Veteran's in-service treating physicians that his right wrist disability existed prior to military service, along with the absence of a service entrance examination, is sufficient evidence to rebut the presumption of soundness.  See Smith v. Shinseki, 24 Vet. 40 (2010); 38 U.S.C.A. § 1111 (West 2002).

As noted above, the evidence reflects a pre-existing right wrist disability.  The service records also show that, just over one month after service entrance, the Veteran complained of increasing right wrist symptomatology.  During his February 2013 hearing before the Board, he explained that the worsening of his right wrist symptoms at that time was the result of an injury caused by running while carrying a heavy bomb during drills.  The service records show that the Veteran was discharged from military service following a Medical Board proceeding which concluded that he was medically unfit for enlistment due to arthritis in his wrist.  Thus, he was discharged due to his right wrist disability.  

The Board observes that VA, and not the Veteran, bears the burden of proving that a pre-existing disability was not aggravated by service.  See 38 C.F.R. § 3.304(b) (2012); see also Cotant v. Principi, 17 Vet. App. 116 (2003).  In this case, although the evidence demonstrates that the Veteran's pre-existing right wrist symptomatology worsened during his active military service, it is unclear whether his right wrist disability was aggravated beyond its natural progression by his active duty service.  With consideration of VA's burden of proof in this case, along with the evidence suggesting that the Veteran experienced increased symptomatology of his right wrist disability during service resulting in his discharge, the Board concludes that a VA examination is warranted to determine whether the Veteran's right wrist disability worsened beyond its natural progression during his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination addressing the etiology of his right wrist disability.  The Veteran's claims file and a copy of this Remand should be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  Following a review and discussion of all pertinent evidence of record, including the service treatment records, the post-service medical evidence, and the Veteran's testimony during his February 2013 Board hearing with regard to his in-service symptomatology, the examiner must provide an opinion as to whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's pre-existing right wrist disability was not aggravated by service.  

Aggravation is defined as a permanent worsening beyond the natural  progression of the disease.

A complete rationale for all opinions should be provided.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case, and provide the Veteran sufficient time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


